
	
		II
		110th CONGRESS
		1st Session
		S. 1192
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 24, 2007
			Mr. Domenici (for
			 himself, Mr. Cornyn,
			 Mrs. Hutchison, and
			 Mr. Kyl) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To increase the number of Federal
		  judgeships in certain judicial districts with heavy caseloads of criminal
		  immigration cases.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Criminal Immigration Courts
			 Act of 2007.
		2.Findings and purpose
			(a)FindingsBased on the recommendations made by the
			 2007 Judicial Conference and the statistical data provided by the 2006 Federal
			 Court Management Statistics (issued by the Administrative Office of the United
			 States Courts), the Congress finds the following:
				(1)Federal courts along the southwest border
			 of the United States have a greater percentage of their criminal caseload
			 affected by immigration cases than other Federal courts.
				(2)The percentage of criminal immigration
			 cases in most southwest border district courts totals more than 49 percent of
			 the total criminal caseloads of those districts.
				(3)The current number of judges authorized for
			 those courts is inadequate to handle the current caseload.
				(4)Such an increase in the caseload of
			 criminal immigration filings requires a corresponding increase in the number of
			 Federal judgeships.
				(5)The 2007 Judicial Conference recommended
			 the addition of judgeships to meet this growing burden.
				(6)The Congress should authorize the
			 additional district court judges necessary to carry out the 2007
			 recommendations of the Judicial Conference for district courts in which the
			 criminal immigration filings represented more than 49 percent of all criminal
			 filings for the 12-month period ending September 30, 2006.
				(b)PurposeThe purpose of this Act is to increase the
			 number of Federal judgeships, in accordance with the recommendations of the
			 2007 Judicial Conference, in district courts that have an extraordinarily high
			 criminal immigration caseload.
			3.Additional district court
			 judgeships
			(a)Permanent judgeships
				(1)In generalThe President shall appoint, by and with
			 the advice and consent of the Senate—
					(A)4 additional district judges for the
			 district of Arizona;
					(B)1 additional district judge for the
			 district of New Mexico;
					(C)2 additional district judges for the
			 southern district of Texas; and
					(D)1 additional district judge for the western
			 district of Texas.
					(2)Conforming amendmentsIn order that the table contained in
			 section 133(a) of title 28, United States Code, reflect the number of
			 additional judges authorized under paragraph (1), such table is amended—
					(A)by striking the item relating to Arizona
			 and inserting the following:
						
							
								
									
										Arizona16
										
									
								
							;
					(B)by striking the item relating New Mexico
			 and inserting the following:
						
							
								
									
										New
						Mexico7
										
									
								
							;
				and
					(C)by striking the item relating to Texas and
			 inserting the following:
						
							
								
									
										Texas:
										
										Northern12
										
										Southern21
										
										Eastern7
										
										Western14
										
									
								
							.
					(b)Temporary judgeships
				(1)In generalThe President shall appoint, by and with
			 the advice and consent of the Senate—
					(A)1 additional district judge for the
			 district of Arizona; and
					(B)1 additional district judge for the
			 district of New Mexico.
					(2)VacancyFor each of the judicial districts named in
			 this subsection, the first vacancy arising on the district court 10 years or
			 more after a judge is first confirmed to fill the temporary district judgeship
			 created in that district by this subsection shall not be filled.
				
